Citation Nr: 0520528	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a compensable disability rating for 
bilateral inguinal hernia.

3.  Entitlement to an initial disability rating greater than 
20 percent for Type II diabetes mellitus with hypertension, 
early diabetic peripheral neuropathy, and erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R. N.

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1960 
and from April 1960 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that in April 2004 the veteran submitted a 
claim for service connection for vision problems due to his 
service-connected diabetes mellitus and for tinnitus.  
Although it appears from a review of the claims folder that 
the RO initiated development, there is no indication that the 
claims have been adjudicated.  Therefore, the matters are 
referred to the RO for any remaining appropriate action.    

The issues of increased disability ratings for bilateral 
inguinal hernia and Type II diabetes mellitus with 
hypertension, early diabetic peripheral neuropathy, and 
erectile dysfunction are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has Level II hearing loss in the right ear 
and Level III hearing loss in the left ear.  
CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable (zero percent disabling) under Diagnostic 
Code (Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will 
be considered a disability only after threshold requirements 
are met.  See 38 C.F.R. § 3.385.  Once disability is 
established, levels of hearing loss are determined by 
considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b), Table 
VI.  Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran was afforded a VA audiology examination in July 
2002.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
55
60
LEFT

40
55
60
65

The average puretone threshold was 51 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in each ear.

In July 2004, the veteran underwent a VA outpatient audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
60
65
LEFT

45
60
60
65

The average puretone threshold was 56 in the right ear and 58 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in each ear.

In this case, applying the results of the July 2002 VA 
examination to Table VI yields a Roman numeral value of II 
for both the right ear and the left ear.  Applying the 
results of the July 2004 VA outpatient audiology examination 
to Table VI yields a Roman numeral value of II for the right 
ear and III for the left ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss should 
be evaluated as noncompensable.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for bilateral hearing 
loss.  38 C.F.R. § 4.3. 

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2002 and September 2004, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the February 2004 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
is satisfied that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The Board observes that the RO provided the initial VCAA 
notice letter in April 2002, before the July 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO supplemented this notice 
with information provided in the September 2004 VCAA letter, 
neither the veteran nor his representative has offered any 
showing or allegation that doing so resulted in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  In addition, the September 2004 VCAA letter 
asks the veteran to provide any evidence in his possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  See 38 C.F.R. § 3.159(b)(1).      

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records and secured an appropriate 
examination.  The veteran has also provided additional VA 
medical evidence.  With respect to the instant appeal, there 
is no indication or allegation that additional relevant 
evidence remains outstanding.  Therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  


REMAND

The veteran seeks a compensable disability rating for 
bilateral inguinal hernia and an initial disability rating 
greater than 20 percent for Type II diabetes mellitus with 
hypertension, early diabetic peripheral neuropathy, and 
erectile dysfunction.  For the reasons set forth below, the 
Board finds that a remand for additional development is 
required.  

First, with respect to the bilateral inguinal hernia claim, 
VA outpatient records dated in October 2004 show that the 
veteran reported that he had recently undergone hernia 
surgery.  The records of that surgery, whether VA or private, 
are relevant to the question of the veteran's current 
disability status.  The RO should attempt to obtain them.  
See 38 U.S.C.A. § 5103A(b) (VA is required to make reasonable 
efforts to obtain relevant private records that the claimant 
adequately identifies and authorizes VA to obtain) and (c)(2) 
(the duty to assist includes obtaining records of relevant VA 
medical treatment).  In addition, the veteran underwent his 
last VA examination for this disability in July 2002.  The 
recent surgery suggests a significant change in the 
disability such that a new examination is in order.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination).  A remand is required to 
accomplish this development.   

Second, the veteran's diabetes mellitus and the associated 
hypertension, early diabetic peripheral neuropathy, and 
erectile dysfunction are currently rated as a sole disability 
entity that is evaluated as 20 percent disabling under code 
7913.  38 C.F.R. § 4.119.  Note 1 to code 7913 states that 
compensable complications of diabetes are separate evaluated 
unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under code 7913.  

The veteran's testimony during the March 2005 Board 
videoconference hearing suggests that one or more of the 
complications currently rated with the diabetes mellitus is, 
in fact, compensable and as such should be rated separately.  
However, the available medical evidence is insufficient to 
make an informed determination on this matter.  Therefore, 
the Board finds that an examination is in order to determine 
the severity of the diabetes mellitus and the associated 
disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the date and location 
of his recent hernia surgery, as 
referenced in an October 2004 VA 
outpatient record.  If the veteran 
provides sufficient information to locate 
the record of that surgery, as well as 
any required authorization, the RO should 
attempt to secure those records.  

2.  The RO should arrange for the veteran 
to be scheduled for the following 
examination to address the following: 

(a)  To determine the nature and severity 
of the service-connected bilateral 
inguinal hernia.  The examiner should 
characterize the size of the hernia and 
indicate whether the disability is 
recurrent, reducible, and supported by a 
truss or belt.     

(b)  The examiner should describe the 
veteran's symptoms and physical findings 
with respect to the diabetes mellitus and 
each associated complication (if any) 
should be noted.  The nature and extent 
of any associated complication from the 
diabetes (if any) should be reported.     

3.  After ensuring the proper completion 
of this development, the RO should 
readjudicate the issues on appeal.  With 
respect to the rating for diabetes 
mellitus, the RO must specifically 
determine whether the associated 
complications of hypertension, early 
diabetic peripheral neuropathy, and 
erectile dysfunction are compensable and, 
if so, rate each complication separately.  
If the disposition of either claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


